Citation Nr: 0726706	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  02-20 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to an increased (compensable) rating for the 
service-connected hypertension.  

2.  Entitlement to an increased (compensable) rating for the 
service-connected duodenal ulcer.  




ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel





INTRODUCTION

The veteran had active military service from January 1978 to 
April 1979.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 RO rating decision.   

In January 2004, March 2005 and December 2005, the Board 
remanded the case to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for further development.  The case 
has now been returned to the Board for the purpose of 
appellate disposition.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The service-connected hypertension disability picture is 
not shown to be manifested by diastolic blood pressure 
predominantly 100mm or more, or systolic blood pressure 
predominantly 160mm or more, or productive of finding for a 
minimum evaluation based on the veteran having a history of 
diastolic blood pressure predominantly 100mm or more or 
requiring continuous medication for control.  

3.  The service-connected duodenal ulcer disability picture 
is shown to be asymptomatic or otherwise manifested by 
recurrent symptoms once or twice a year or worse.  




CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating 
for the service-connected hypertension are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.104 including 
Diagnostic Code 7101 (2006).  

2.  The criteria for the assignment of a compensable rating 
for the service-connected duodenal ulcer are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.104 including 
Diagnostic Code 7305 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  

To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In February 2002, prior to the rating decision on appeal, the 
RO sent the veteran a letter advising him that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the veteran had an opportunity to respond prior 
to the issuance of the May 2002 rating decision.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the February 2002 letter, a March 
2005 letter, and a December 2005 letter together satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The March 2005 and December 2005 letters advised the veteran 
that VA is responsible for getting relevant records from any 
Federal Agency including medical records from the military, 
VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  

The letters also advised the veteran that VA must make 
reasonable efforts to help the veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  

The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  

However, even though the veteran was not expressly advised to 
"give us all you've got" the Board finds that this 
requirement has been constructively satisfied.  

As noted, the veteran has been advised of the evidence 
required to support a claim for an increased rating and of 
the evidence of record.  The Board finds that he has 
accordingly been constructively invited to give VA all the 
relevant evidence in his possession not already of record at 
VA.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran informed the RO of the existence of any evidence-in 
addition to that noted below-that needs to be obtained prior 
to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the November 2002 Statement of 
the Case (SOC), which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in a follow-up letter sent to the 
veteran in September 2006.  Further, the Board's decision 
herein denies the claim for a compensable rating, so no 
effective date is being assigned.  There is accordingly no 
possibility of prejudice under the notice requirements of 
Dingess in regards to a claim for increased rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
The veteran has not identified, and the file does not 
otherwise indicate, that there are any other VA or non-VA 
medical providers having existing records that should be 
obtained before the claims are adjudicated.  

The veteran also was afforded VA medical examinations in 
February 2002 and December 2006 for the purpose of evaluating 
the severity of the service-connected conditions.  

The March 2005 Board remand stated that the RO should notify 
the veteran of his right to a hearing however, the veteran 
did not respond to that notice letter.  Therefore, on this 
record, the Board finds that the veteran waived his right to 
a hearing.  

The veteran also asserted that he was not assisted in 
obtaining counsel.  However, the Board notes that the veteran 
received letters in March 2005 and December 2005 that stated 
how to obtain counsel.  

In addition, the Board remanded in December 2005 in order to 
assist the veteran in obtaining counsel.  However, the Board 
notes that the veteran did not respond to the March 2005 and 
December 2005 letters.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased ratings 
for the service-connected hypertension and duodenal ulcer.  


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  


An increased, compensable, rating for the service-connected 
hypertension

An August 1991 RO rating decision granted the veteran service 
connection for hypertension with a noncompensable rating, 
effective on April 7, 1979.   The August 1991 rating decision 
also stated that there was not sufficient evidence to rate 
the service-connected hypertension for the period of April 1, 
1982 to March 11, 1991.  The August 1991 rating decision 
assigned the veteran a noncompensable rating from March 12, 
1991.  The May 2002 RO rating decision continued the 
noncompensable rating. 

Hypertension is rated under 38 C.F.R. § 4.104, Diagnostic 
Code 7101.  For purposes of rating under this section, the 
term "hypertension" means that the diastolic blood pressure 
is predominantly 90mm or greater, and "isolated systolic 
hypertension" means that the systolic blood pressure is 
predominantly 160mm or greater with a diastolic blood 
pressure of less than 90mm.  

Effective on January 12, 1998, the rating criteria for 
Diagnostic Code 7101 have been as follows. A rating of 10 
percent requires diastolic blood pressure predominantly 100mm 
or more, or systolic blood pressure predominantly 160mm or 
more, or minimum evaluation for an individual with a history 
of diastolic blood pressure predominantly 100mm or more or 
who requires continuous medication for control.  

A rating of 20 percent requires diastolic blood pressure 
predominantly 110mm or more, or systolic blood pressure 
predominantly 200 mm or more.  A rating of 40 percent 
requires diastolic pressure predominantly 120mm or more.  A 
rating of 60 percent requires diastolic blood pressure 
predominantly 130mm or more. Hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  

The veteran had a VA medical examination in February 2002.  
The veteran reported that he was not on medication for his 
hypertension.  The VA examiner stated that any high blood 
pressure that the veteran might have had was uncomplicated to 
date.  The VA examiner noted that he did four readings and 
the veteran's blood pressure was 130/90 on the right side 
times two and 120/80 on the left side times two.   

The veteran had a VA medical examination in December 2006.  
The examiner stated that he reviewed the claims file at the 
time of the examination.  The veteran denied having any 
shortness of breath, chest pain, heart condition, strokes, 
heart attacks or kidney damage.  The veteran also reported 
that he took no medication for his hypertension.  

The veteran's blood pressure at the time of the examination 
was reported as 140/82 times three in the sitting position.  
The VA examiner stated that there were no obvious signs of 
hypertension on examination.  

The Board finds that the service-connected hypertension 
currently is not shown to warrant a compensable rating in 
this case.  

The veteran's disability picture has not shown to be 
productive of the next higher rating criteria for 10 percent 
since his diastolic blood pressure is not predominantly 100mm 
or more, or systolic blood pressure is not predominantly 
160mm or more, nor he does not meet minimum evaluation for an 
individual with a history of diastolic blood pressure 
predominantly 100mm or more and he does not require 
continuous medication for control.  

After careful review of the medical evidence, the Board finds 
that the claim for increase must be denied.  


An increased (compensable) rating for the service-connected 
duodenal ulcer. 

A June 1980 RO rating decision granted service connection for 
duodenal ulcer disease and assigned a 10 percent disability 
rating, effective on April 7, 1979. 

An August 1991 RO rating decision stated that there was not 
sufficient evidence to evaluate the veteran's service-
connected duodenal ulcer for the period of April 1, 1982 to 
March 11, 1991.  The August 1991 rating decision assigned a 
noncompensable rating from March 12, 1991.  The May 2002 RO 
rating decision continued the noncompensable rating.  

The veteran asserts that his service-connected duodenal ulcer 
disability picture warrants a compensable rating.  The 
veteran has been rated under 38 C.F.R. § 4.114 Diagnostic 
Code 7305 for his service-connected duodenal ulcer.  

Under Diagnostic Code 7305, evidence of mild duodenal ulcer 
symptomatology with recurrent symptoms once or twice yearly 
warrants the assignment of a 10 percent disability 
evaluation.  Evidence of a moderate duodenal ulcer manifested 
by recurring episodes of severe symptoms two or three times a 
year averaging ten days in duration, or with continuous 
moderate manifestations, warrants the assignment of a 20 
percent disability evaluation.  

A 40 percent disability evaluation requires evidence of a 
moderately severe duodenal ulcer that is less than severe but 
that causes impairment of health manifested by anemia and 
weight loss or that results in recurrent incapacitating 
episodes averaging ten days or more in duration at least four 
or more times a year.  A 60 percent evaluation requires 
evidence of a severe duodenal ulcer manifested by pain that 
is only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114, Diagnostic 
Code 7305 (2006).  

The veteran had a VA medical examination in February 2002 and 
reported not taking medication for an ulcer condition except 
for Maalox taken three times a week to relieve left-sided 
belly pain.  

The VA examiner stated that the veteran had absolutely no 
symptoms that suggested duodenal ulcer.  The VA examiner 
opined that if the veteran ever did have a duodenal ulcer he 
suffered no complications of that diagnosis.  

The veteran had a VA medical examination in December 2006.  
The veteran reported that he was diagnosed with duodenal 
ulcer in 1978.  The veteran denied any nausea, vomiting, 
hematemesis or melena.  He did not take any treatment for his 
duodenal ulcer.  The VA examiner noted that the veteran was 
asymptomatic in regards to his abdomen at the time of the 
examination.  The VA examiner reported that there were no 
clinical signs of active duodenal ulcer condition at the time 
of the examination.  

After careful review of the medical record, the Board finds 
that the veteran's disability picture does not warrant the 
assignment of a compensable rating.  The service-connected 
duodenal ulcer does not warrant a 10 percent rating because 
there is no evidence suggesting even mild duodenal ulcer 
disease with recurrent symptoms once or twice a year.  

Accordingly, the Board finds that the claim for an increased, 
compensable rating for the service-connected duodenal ulcer 
must be denied.  



ORDER

An increased (compensable) rating for the service-connected 
hypertension is denied. 

An increased (compensable) rating for the service-connected 
duodenal ulcer is denied. 


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


